Citation Nr: 0735404	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be established as a Department of 
Veterans Affairs claimant based on a deemed valid common-law 
marriage between her and the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to July 
1946.  He died in January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The appellant testified at an RO 
hearing in May 2007.


FINDING OF FACT

The appellant was not married to the veteran for one year or 
more prior to the veteran's death; for any period of time 
when a child was born of the marriage (no children where born 
to them before the marriage); or before the expiration of 15 
years after termination of the period of service in which the 
injury or disease which caused the veteran's death was 
incurred or aggravated.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 1541 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(j), 3.3, 3.50, 3.52, 3.53, 3.54 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The appellant contends that she should be entitled to death 
pension benefits as the surviving spouse of the veteran, and 
asserts that she and the veteran entered into a common-law 
marriage on May [redacted], 2001.  She maintains that VA should 
recognize her as his surviving spouse for death pension 
benefit purposes because the state in which she and the 
veteran were married recognized the common-law marriage, and 
they were in this relationship for more than one year prior 
to the veteran's death.  

VA law provides for entitlement to death benefits to a 
veteran's surviving spouse because of a nonservice-connected 
death.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  To be 
considered a "surviving spouse" of a veteran, the applicant 
must have been the veteran's spouse at the time of his death 
and have lived continuously with him from the date of their 
marriage to the date of his death, except where there was a 
separation due to the misconduct of the veteran or procured 
by the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).

Death pension benefits may be paid to a surviving spouse who 
was married to the veteran for one year or more prior to the 
veteran's death; for any period of time if a child was born 
of the marriage, or was born to them before the marriage; or 
before the expiration of 15 years after termination of the 
period of service in which the injury or disease which caused 
the veteran's death was incurred or aggravated.  38 C.F.R. § 
3.54.

To constitute a common-law marriage in the state of Alabama, 
it is only necessary that there should be a mutual consent 
between the parties to be husband and wife, followed by 
cohabitation and living together as man and wife, and upon 
establishment of such relation there is a lawful marriage, in 
this state, without regard to what the parties consider the 
legal effect of such relation to be.  White v. White, 255 
Ala. 155 (1932).  

VA recognized the appellant and veteran's common-law marriage 
status in the May 2004 administrative decision.  The issue in 
this case is the effective date of this marriage, as there is 
conflicting evidence in the file regarding the date the 
common-law marriage began.  As stated above, the appellant 
indicated on her initial claim that she and the veteran began 
living as husband and wife on May [redacted], 2001.  However, at the 
May 2007 RO hearing, the appellant testified that she did not 
recall which month in 2001 she and the veteran became husband 
and wife.  Witness statements attest that the couple began 
living as husband and wife in January 1999 and 2002.  

In December 2002, the veteran submitted a statement along 
with an Improved Pension Eligibility Verification Report.  In 
these documents the veteran indicated that he and the 
appellant had begun living as husband and wife on May [redacted], 
2001, and that she had been his "caretaker and spouse for 
over (3) years."  These statements are obviously 
contradictory.  Furthermore, a death certificate shows that 
[redacted], the veteran's previous spouse, died on January 
[redacted], 2000, and she was married to the veteran at the time of 
her death.  Thus, the veteran's statement the appellant had 
been his spouse for over 3 years is invalidated as a matter 
of Alabama state law, as he was legally married to [redacted] 
[redacted] until January [redacted], 2000.  See Code of Ala. § 13A-13-1 
(2007).

On May 13, 2002, the veteran submitted an improved pension 
eligibility verification report, where he indicated that he 
was not married due to the death of his spouse.  A release of 
medical information form, dated on June 6, 2002, is included 
in the file and signed by both the veteran and the appellant.  
The veteran's signature appears on a line titled "signature 
of applicant."  The appellant's signature appears on a line 
titled "signature of parent or spouse."  The signature line 
titled "signature of spouse" is blank.  The Board notes 
that this document was signed approximately six weeks prior 
to the appellant's July 22, 2002 "statement of marriage" 
claim.

Based on the evidence of record, the Board finds that a 
common-law marriage did not exist prior to the appellant's 
date of claim.  December [redacted], 2002, the date inscribed on the 
veteran's statement of marriage to the appellant, is the 
earliest date he claimed her as his common-law wife, and it 
is used as the date of their relationship became one of 
husband and wife.  

For death benefit purposes, the veteran and the appellant 
were only legally married from December [redacted], 2002 to January [redacted], 
2003, and there were no children born to the appellant and 
the veteran before or during this marriage.  The veteran was 
discharged from active duty in July 1946, more than 55 years 
prior to the December 2002 marriage.  As such, the 
appellant's claim must be denied as lacking legal merit.  

In denying this claim, the Board acknowledges the unfortunate 
circumstances of the appellant's case.  Although the Board 
denies her claim as a matter of law as lacking legal merit, 
the Board is sympathetic to her claim.  The Board, however, 
is without authority to grant it on an equitable basis and 
instead is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 
Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  


(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


